DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 09/10/2020. Claims 21-26 were canceled. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe US 2017/0185335 (“Pardoe”).
As per independent claim 1, Pardoe teaches A data backup method of a storage device (A method of PLP (power loss protection) for an SSD 100 including critical information and data stored in a volatile memory buffer to be transferred to a non-volatile memory device is disclosed, paras 0010 and 0013) which includes a storage controller (The SSD 100 includes an SSD controller 120, para 0025 and FIG. 1), a buffer memory (The SSD 100 includes a volatile memory DRAM buffer 125, para 0025 and FIG. 1), and a plurality of nonvolatile memory devices (The SSD controller 120 accesses non-volatile memory devices 160a-d, 161a-d, 162a-d, and 163a-d of the the method comprising:
detecting a power-off event of an external power provided to the storage device (In the event of a power failure to a host, a voltage VHOST 115 will begin to fail, dropping in voltage supplied to a failover switch 132, and the failover switch 132 will detect this drop and switch the input supply to VCAP (auxiliary) 131, para 0029 and FIG. 2);
deactivating a host interface of the storage controller in response to the detection of the power-off event (FIG. 2 illustrates host interface 110. The failover switch 132 receives its power either from the host interface 110 as voltage VHOST 115, or from a super capacitor 130 (or similar backup power supply such as a battery) as voltage supply VCAP 131, para 0028 and FIG. 2. In the event of a power failure, the switchover from VHOST 115 to VCAP 131 happens within a few milliseconds, para 0029 and FIG. 2);
causing data stored in the buffer memory to be programmed to at least one of the plurality of nonvolatile memory devices (Referring to FIG. 4, at the moment of power failure there may be write commands in a host command queue 126 in the volatile memory DRAM buffer for writing and storage. A copy of the host command queue 126 is directly written to a partition A 144 of the NVMA as host command queue 126a by the SSD controller 120, para 0058 and FIG. 4);
setting an interleaving mode of the plurality of nonvolatile memory devices to reduce power consumption (The power arrangement shown in FIG. 2 enables the SSD controller 120 to assert the signal VREGB disable 134 and thereby turn voltage 
Pardoe does not explicitly teach “blocking or deactivating a power of the buffer memory”.
However, Pardoe teaches volatile memory DRAM buffer 125 may receive power from an additional voltage regulator (not shown in FIG. 2) which may also receive power from the failover switch 132. Furthermore, Pardoe teaches deactivating one or more voltage regulators, para 0012 of Pardoe, e.g., a voltage regulator connected to the volatile memory DRAM buffer 125 may be deactivated.
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Pardoe with “blocking or deactivating a power of the buffer memory”. The motivation would be that such deactivation reduces the amount of energy drawn from a backup power source during a power outage or power loss situation, para 0024 of Pardoe.
As per dependent claim 2, Pardoe discloses the method of claim 1. Pardoe teaches wherein, when the power-off event is detected, a device power of the storage device is changed from the external power to a power of an auxiliary power supply (In the event of a power failure to a host, a voltage VHOST 115 will begin to fail, dropping in voltage supplied to a failover switch 132, and the failover 
As per dependent claim 3, Pardoe discloses the method of claim 1. Pardoe teaches wherein, in the deactivating of the host interface, a power of a direct memory access (DMA) engine included in the storage controller is blocked (The SSD controller 120 is configured to deactivate the one or more memory device controllers controlling certain of the plurality of non-volatile memory devices that are not supplied power by the power circuit in the event of power loss or failure, para 0008).
As per dependent claim 4, Pardoe discloses the method of claim 1. Pardoe teaches further comprising: blocking or deactivating a power of a buffer controller controlling the buffer memory after the power of the buffer memory is blocked or deactivated (The SSD controller 120 is configured to deactivate the one or more memory device controllers controlling certain of the plurality of non-volatile memory devices that are not supplied power by the power circuit in the event of power loss or failure, para 0008).
As per dependent claim 6, Pardoe discloses the method of claim 1. Pardoe teaches wherein, in the setting of the interleaving mode of the plurality of nonvolatile memory devices, a channel or way interleaving unit between the plurality of nonvolatile memory devices and the storage controller is set to a minimum unit of a plurality of interleaving units (The power arrangement shown in FIG. 2 enables the SSD controller 120 to assert the signal VREGB disable 134 and thereby turn voltage regulator B 137 off such that the voltage supply VREGB 138 is switched off so that power supply to partition B 142 is also switched off, while power 
As per independent claim 8, this claim is rejected based on arguments provided above for similar rejected independent claim 1. See FIG. 1 of Pardoe for SSD 100.
As per dependent claim 9, this claim is rejected based on arguments provided above for similar rejected independent claim 1 and dependent claim 4.
As per claims 10, 12, 13, and 15, these claims are respectively rejected based on arguments provided above for similar rejected claims 3, 1, 1, and 1.
As per claims 16-17 and 19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3, and 4.
Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe in view of Pole et al. US 2001/0003206 (“Pole”).
As per dependent claim 5, Pardoe discloses the method of claim 1. Pardoe may not explicitly disclose, but in an analogous art in the same field of endeavor, Pole teaches wherein the deactivating of the host interface includes: deactivating a clock generator generating a clock signal for driving the host interlace (Referring to FIG. 4, at E1, a power mode change is detected, para 0042. A system bridge 34 asserts CPU_STP# signal at E13 to a control logic 102 which in turn activates a signal G_CPU_STP# (at E14) that is routed to a clock generator 50 and the control logic portion 100. In response to activation of G_CPU_STP#, the clock generator 50 deactivates a host clock at E15, para 0046 and FIG. 4).

As per dependent claims 11 and 18, these claims are rejected based on arguments provided above for similar rejected dependent claim 5.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe in view of Ellis et al. 2017/0047124 (“Ellis”).
As per dependent claim 7, Pardoe discloses the method of claim 6. Pardoe may not explicitly disclose, but in an analogous art in the same field of endeavor, Ellis teaches wherein the data are programmed to a single level cell (SLC) area of a nonvolatile memory device selected by the interleaving unit (Responsive to a power failure event, data is written to an SLC using a fast SLC programming mode distinct from a default SLC programming mode, para 0017).
Given the teaching of Ellis, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Pardoe with “wherein the data are programmed to a single level cell (SLC) area of a nonvolatile memory device selected by the interleaving unit”. The motivation would be that writing data to a non-volatile memory device with the fast SLC programming mode takes less time per predefined unit of data, para 0017 of Ellis.

Conclusion
Another reference (Choi et al. US 2019/0354475) pertinent to the claimed invention was considered by the Examiner. The invention of Choi is directed to writing data to a nonvolatile memory apparatus responsive to a sudden power-loss event. An auxiliary power is provided to a data storage apparatus to continue saving data to the nonvolatile memory apparatus responsive to the sudden power-loss event and upon saving the data to the nonvolatile memory apparatus, shutting down the memory apparatus, para 0028 of Choi. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132